EXHIBIT 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratio of earnings to fixed charges) The following table sets forth our consolidated ratios of earnings to fixed charges and preferred stock dividends for the periods shown. For purposes of computing the ratios, earnings represent income before taxes, extraordinary items and the cumulative effect of accounting changes, plus fixed charges. Fixed charges represent total interest expense plus an estimate of the interest within rental expense, including and excluding interest on deposits. Currently,the Companyhas no shares of preferred stock outstanding and have not paid any dividends on preferred stock in the periods shown. Therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is not different from the ratio of earnings to fixed charges. Three Months Ended March 31, 2011 March 31, 2010 Ratio of Earnings to Fixed Charges (Including Deposits) Earnings: Income before income taxes $ $ Add:Fixed charges, net Income before income taxes and fixed charges, net Fixed charges Interest expense $ $ One-third of rental expense Interest on unrecognized tax benefits Total fixed charges Ratio of Earnings to Fixed Charges Ratio of Earnings to Fixed Charges (Excluding Deposits) Earnings: Income before income taxes $ $ Add:Fixed charges, net Income before income taxes and fixed charges, net Fixed charges Interest expense (excluding deposits) One-third of rental expense Interest on unrecognized tax benefits Total fixed charges Ratio of Earnings to Fixed Charges
